Citation Nr: 1231184	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from May 1951 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision which denied entitlement to a TDIU.  In June 2010, the Board remanded the appeal, in part, to furnish the Veteran with a statement of the case concerning the issues of service connection for gout and cerebrovascular accident.  The statement of the case was furnished in January 2011, and the Veteran did not respond with a substantive appeal; therefore, the Board declines to accept jurisdiction, and the issues are not before the Board.  See 38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Service connection is in effect for degenerative arthritis of the lumbar spine, assigned a 20 percent evaluation; degenerative arthritis of the cervical spine, assigned a 20 percent evaluation; bilateral hearing loss, assigned a 10 percent evaluation; left knee strain, assigned a 10 percent evaluation; right knee strain, assigned a 10 percent evaluation; sinusitis, assigned a 10 percent evaluation; and migraine headaches, assigned a 10 percent evaluation.  His combined evaluation is 60 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2011).

In several letters, the Veteran has expressed his belief that the 60 percent rating does not account for all of his service-connected disability ratings.  The combined rating, however, is not derived by adding the percentage ratings together.  Instead, the ratings must be combined, according to the chart set forth in 38 C.F.R. § 4.25, "combined ratings table."  In this case, the combined rating also takes into account a bilateral factor, for his left and right knee conditions, pursuant to 38 C.F.R. § 4.26.  When combined under 38 C.F.R. § 4.25, the overall combined disability rating for the Veteran's service-connected disabilities is 60 percent.  The purpose is to measure residual efficiency after consideration of the service-connected disabilities, and is an integral part of the rating schedule.  See 38 C.F.R. § 4.25.  

Another misapprehension on the part of the Veteran is his apparent belief that his age as well as all of his disabilities, both service-connected and nonservice-connected, should be considered in determining whether he is entitled to a TDIU rating.  Entitlement to a TDIU rating, however, requires that the Veteran be unemployable due solely to his service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16.  In this case, the Veteran has multiple nonservice-connected disabilities, including coronary artery disease and diabetes mellitus.  In his March 2010 statement that many of his health problems have continued to worsen, he specifically identified only an eye condition and arthritis of the hips, neither of which is a service-connected disability.  In fact, service connection for arthritis of the hips and cataracts has been denied by the RO, most recently in December 2005.  Furthermore, his age of 82 years may not be considered as a factor.  See 4.19 (unemployability "associated with advancing age or intercurrent disability, may not be used as a basis for a total [service-connected] disability rating.").  

It must be emphasized that, unlike the Veteran's military retirement pay, which is based on his 22 years of active military service, or his civil service retirement pay, which is also based on his approximately 20 years of federal employment after his military retirement, a VA TDIU rating is a disability benefit, based on his service-connected disability status, and not a retirement benefit.  

Where the percentage requirements set forth in 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU rating on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and with consideration to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, however, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for consideration as to whether an extraschedular TDIU rating is appropriate.  Bowling v. Principi, 15 Vet.App. 1 (2001).

Because the Veteran's 60 percent combined service-connected disability rating does not meet the percentage requirements for consideration of a TDIU rating on a schedular basis, the Board must consider whether, under 38 C.F.R. § 4.16(b), there should be a referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297.  In light of the above, the Board finds that the Veteran requires a VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.  

In this regard, the most recent VA examination, in May 2008, resulted in a conclusion that "this gentleman is simply too old and has too many impairing medical problems to be even remotely capable of any employment."  Neither the Veteran's advancing age nor his non-service-connected disabilities may be considered in assigning a TDIU rating, and the examiner did not differentiate non-service-connected from service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for the appropriate VA examination(s) to determine the effects his service-connected lumbar and cervical spine arthritis; bilateral knee strains; bilateral hearing loss; sinusitis; and migraines, alone, on his ability to gain and maintain substantially gainful employment, taking into consideration his employment and educational background, but without consideration of the effects of nonservice-connected disabilities or advancing age on employability.  The claims folder should be made available to the examiner.  Any indicated studies or tests should be accomplished, and the results reviewed, prior to the final opinion.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The rationale for the opinion must be provided. 

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for entitlement to a TDIU rating.  The RO should consider whether referral for an extraschedular TDIU rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



